Citation Nr: 0617893	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-00 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1987.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, regional office (RO).  The case was subsequently 
transferred to the St. Petersburg, Florida, RO.

In March 2004, the Board remanded the case for additional 
development.  Subsequently, a January 2006 rating action 
continued the prior denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has post-traumatic stress 
disorder as a result of inservice stressors, including an 
alleged sexual assault by a civilian orderly while 
hospitalized for removal of an esophageal mass at Landstuhl 
Regional Army Medical Center in Germany in October 1986.  

Service connection for post-traumatic stress disorder 
generally requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
Court has held that a post-service opinion of a mental health 
professional can be probative to establish the occurrence of 
an alleged personal assault in service.  Patton v. West 12 
Vet. App. 272, 280 (1999).

The Board's previous remand instructed the RO to obtain a VA 
psychiatric examination of the veteran.  That was not 
accomplished.  The Board is responsible for entering the 
final decision on behalf of the Secretary in claims for 
entitlement to veterans' benefits, see 38 U.S.C.A. § 7104(a), 
and as such, remand instructions to the RO in an appealed 
case are neither optional nor discretionary.  See e.g. 
Stegall v. West, 11 Vet. App. 268 (1998) (The United States 
Court of Appeals for Veterans Claims vacated and remanded a 
Board's decision because it failed to ensure that the 
regional office achieved full compliance with specific 
instructions contained in a Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a 
comprehensive VA psychiatric examination 
to determine the diagnoses of all 
psychiatric disorders that are present.  
This examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  However, if that is not 
feasible, then the veteran may be 
examined by a psychiatrist who has 
previously seen him.  The claims folder 
and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  In addition, the 
examiner must comment on the approximate 
date of onset and etiology of any 
diagnosed psychiatric disorder as shown 
by the evidence of record, and in so 
doing, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of record 
based on his/her review of all of the 
evidence of record, particularly with 
respect to prior diagnoses of PTSD.  
Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor supported by any 
behavioral changes was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not that there is a 
link between the current symptomatology 
and one or more of the stressors 
supported by any behavioral changes and 
found sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions expressed must be provided.  The 
copy of the examination report and all 
completed test reports should thereafter 
be associated with the claims folder.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for post-traumatic stress 
disorder.  If the benefit requested on 
appeal is not granted, the RO should issue 
a Supplemental Statement of the Case, 
which must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



